Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 08/15/2022, with respect to the objections to claim 2-6 have been fully considered and are persuasive.  The objections of claim 2-6 have been withdrawn. 
Applicant’s arguments, filed 08/15/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC § 102 have been fully considered and are persuasive. Examiner agrees that the flexible bladder 53 does not teach the full scope of the adjusting bag as claimed by the applicant. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Braathen (GB2458826A).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding amended claim 1, applicant claims “wherein the adjusting bag is further set up to be a streamlined concave shape in a closed bag manner”. The term “closed bag manner” has not been defined in the disclosure, however for the purpose of examination, examiner assumes this means a case “when the outlet unit 60 is closed” per [0027] of the applicant’s specification, and thus “make the adjusting bag 10 storage water to be inflated and deformed” [0027] similar to the situation in fig. 6. Examiner notes that ““closed bag manner” does not accurately describe this situation since the adjusting bag 10 is not disclosed to open or close, rather the outlet unit 60 is disclosed to do so.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US11148928B1) in view of Braathen (GB2458826A).
Regarding claim 1, Huang teaches 
an inflated water storage device (expansion chamber 5) of a heater (hot water dispenser) which is located on a heating container (water tank 2), including: 
a connection tube body (water inlet 4), wherein the heating container is connected with an inlet pipeline (inlet connector 24) and an outlet unit (water outlet 3)
the connection tube body (water inlet 4), the two ends of which are respectively connected with an inlet (upper passage 611 as shown on fig. 5) and an outlet to be connected to the inlet pipeline on the heating container (inlet connector 24), and the connection tube body has a circulation tube connected with the storage cavity in the adjusting bag (lateral channel 632 as shown on fig. 5)
Huang does not teach
an adjusting bag
the adjusting bag, which is correspondingly located on a heating container, has a storage cavity made of a soft elastic material
wherein the adjusting bag is further set up to be a streamlined concave shape in a closed bag manner, the adjusting bag having an upper bag surface, a bottom bag surface, an outer bag surface, and a concave bag surface
Braathen teaches
an adjusting bag (expansion bladder 18)
the adjusting bag, which is correspondingly located on a heating container (located on main tank 10 as shown in fig 1), has a storage cavity made of a soft elastic material (The expansion bladder 18 is made of rubber or another flexible material) [page 7 lines 7-8]
wherein the adjusting bag is further set up to be a streamlined concave shape in a closed bag manner, the adjusting bag having an upper bag surface, a bottom bag surface, an outer bag surface, and a concave bag surface (as shown on fig. 6 and 8-10, the expansion bladder 18 forms a complete “bag” structure unlike the flexible bladder 53 of Huang, therefore comprising upper, bottom, and outer surfaces. As shown in fig. 7, the expansion tank 15 and thus expansion bladder 18 also comprise a concaved inner side surface)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the expansion bladder 18 of Braathen to Huang, since the expansion bladder 18 is capable of expanding in all directions unlike the flexible bladder 53 of Huang which only allows expansion in one direction, thus allowing for a more efficient system.

Regarding claim 2, Huang, as modified, teaches the inflated water storage device of a heater as claimed in claim 1, 
wherein the connection tube body is a Venturi tube (Venturi module 6 between water inlet 4 and upper tube 61), the connection tube body has a neck portion at an adjacent position of the circulation tube toward the side of the inlet, wherein the diameter of the neck portion is less than the diameter of the connection tube body (narrow longitudinal channel 631 which connects to lateral channel 632 as shown on fig. 5)

Regarding claim 3, Huang, as modified, teaches the inflated water storage device of a heater as claimed in claim 2, 
wherein the storage cavity of the adjusting bag is further provided with a junction tube to be connected to the circulation tube (channel 527a in combination with connection 20 of Braathen connected with lateral channel 632 as shown on fig. 5 of Huang)

Regarding claim 4, Huang, as modified, teaches the inflated water storage device of a heater as claimed in claim 3, 
wherein the adjusting bag further has an accommodating-tube portion clamped on a pipeline of the outlet unit (the present invention also comprises hollow bolt 541 and a screw nut 542, as FIG. 5 illustrated, a head 540 of the hollow bolt 541 is disposed in the top cavity 512a of the top shell 51; The water outlet 3 of the water tank 2 also passes through the hollow bolt 541 internally) [col. 6 lines 30-33 and 42-43]

Regarding claim 6, Huang, as modified, teaches the inflated water storage device of a heater as claimed in claim 4, 
wherein the adjusting bag is further set up to have a C-shape body (as shown on fig. 6 and 8 of Braathen, expansion bladder 18 has a c-shaped cross section), a junction tube is located in the outer bag surface (channel 527a enters through outer surface at ref. no. 527b as shown on fig. 5 of Huang, in combination with connection 20 of Braathen), an accommodating-tube portion is located in the concave bag surface (sinking portion 532 located as part of plate body 531 as shown on fig. 3 of Huang for accommodating water outlet 3; Regarding Braathen, The expansion vessel 16 has a curved form and almost forms a completed circle. Within the curved form there is space for the mixing valve 14 which is connected to the main tank 10) [page 5 lines 4-6], and the bottom bag surface is tilted from high position inside to low position outside, so that different deformation height is on both sides in the storage cavity (As shown in fig. 7 of Braathen, the expansion tank 15 and thus expansion bladder 18 comprise a bottom surface that curves downward from a high position on the inside towards a lower position before reaching the point of connection 20 on the outer side of expansion tank 15) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Kovacs (US6847782B1), which discloses an inflated water storage device similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRETT P MALLON whose telephone number is (571)272-4749. The examiner can normally be reached Monday-Thursday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRETT PETERSON MALLON/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762